IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 28, 2007
                                     No. 06-41460
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

LAURA MARTINEZ RUIZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:05-CR-221-1


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
       Following a jury trial, Laura Martinez Ruiz was convicted of one count of
conspiracy to distribute methamphetamine, and the district court sentenced her
to serve 121 months in prison. Martinez Ruiz appeals her conviction and
sentence. She argues that the evidence adduced at trial is insufficient to support
the jury’s findings concerning the amount of drugs involved with her offense.
She concomitantly argues that her sentence is improper because it was based on
the jury’s erroneous drug quantity findings.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-41460

      This court reviews the district court’s denial of a motion for judgment of
acquittal de novo and uses the same standards that are applied to a challenge
to the sufficiency of the evidence. United States v. Wise, 221 F.3d 140, 154 (5th
Cir. 2000). The central question is “whether any reasonable trier of fact could
have found that the evidence established the essential elements of the crime
beyond a reasonable doubt.” United States v. Ortega Reyna, 148 F.3d 540, 543
(5th Cir. 1998). This Court “consider[s] the evidence in the light most favorable
to the government, drawing all reasonable inferences and credibility choices
made in support of the verdict.” Id. (internal quotation marks omitted). The
jury alone has the authority to judge the credibility and evaluate the demeanor
of witnesses and to decide how much weight should be given to their testimony.
United States v. Millsaps, 157 F.3d 989, 994 (5th Cir. 1998).
      The evidence adduced at trial established that Martinez Ruiz participated
in a conspiracy with her husband to distribute over 500 grams of a substance
containing methamphetamine. “As long as it is not factually insubstantial or
incredible, the uncorroborated testimony of a co-conspirator, even one who has
chosen to cooperate with the government in exchange for non-prosecution or
leniency, may be constitutionally sufficient evidence to convict.” United States
v. Medina, 161 F.3d 867, 872-73 (5th Cir. 1998).        At trial, a confidential
informant, who the government characterized during closing arguments as an
unindicted co-conspirator, testified that he purchased over 500 grams of
methamphetamine from the defendant and her husband between February and
October of 2005. This testimony was corroborated by video surveillance of two
controlled buys of methamphetamine by the confidential informant from the
defendant and her husband. The confidential informant’s testimony, when
viewed in the light most favorable to the prosecution, sufficiently supported the
jury’s drug quantity determination. See United States v. Turner, 319 F.3d 716,
721 & n.6, 723-24 (5th Cir. 2003) (co-conspirator’s uncorroborated testimony that
he sold four kilograms of cocaine to another co-conspirator “and discussed the

                                       2
                                  No. 06-41460

sale of many more” provided constitutionally sufficient evidence to sustain the
jury’s drug quantity determination). In addition to considering the quantity of
drugs seized by police, the jury was entitled to credit the confidential informant’s
testimony that the defendant and her husband had sold him over 500 grams of
methamphetamine over a period of several months. See United States v.
Greenwood, 974 F.2d 1449, 1454, 1458 (5th Cir. 1992) (overruling an evidentiary
sufficiency objection to a conspiracy conviction based on co-conspirator’s
testimony that the defendant successfully smuggled approximately 100 pounds
of marijuana in furtherance of a conspiracy involving over 100 kilograms [220
pounds] of marijuana).
      This Court will not substitute its own determination of credibility for that
of the jury. United States v. Martinez, 975 F.2d 159, 161 (5th Cir. 1992). The
evidence was sufficient to show that Martinez Ruiz was guilty of conspiring to
distribute methamphetamine, and the conspiracy involved distribution of more
than 500 grams of a substance containing methamphetamine. United States v.
Doggett, 230 F.3d 160, 164-65 (5th Cir. 2000) (“If the government seeks enhanced
penalties under 21 U.S.C. § 841(b)(1)(A) or (B), the [drug] quantity must be
stated in the indictment and submitted to the [fact finder] for a finding of proof
beyond a reasonable doubt.”); Turner, 319 F.3d at 722-23 (the government need
only prove that the “conspiracy as a whole” distributed the drug quantity alleged
in the indictment to meet its burden of proof at trial).
      The evidence was sufficient for a reasonable trier of fact to find beyond a
reasonable doubt that Martinez Ruiz’s offense involved the amount of drugs
found by the jury. Ortega Reyna, 148 F.3d at 543. Martinez Ruiz has shown no
error in connection with her conviction and sentence.
      AFFIRMED.




                                         3